Citation Nr: 0534867	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-01 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an extension of a temporary evaluation of 
100 percent, assigned from August 15, 2002, to December 1, 
2002. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  This case was remanded in 
October 2003 and now returns to the Board for appellate 
review.

In July 2004 and October 2004, the veteran submitted claims 
for a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  This claim is 
referred to the RO for appropriate action.

The issue of entitlement to an extension of a temporary 
evaluation of 100 percent, assigned from August 15, 2002, to 
December 1, 2002, is remanded.  VA will notify the veteran if 
further action is required on her part.


FINDING OF FACT

Resolving all doubt in the favor of the veteran, she was 
exposed to hepatitis C virus infection during service and her 
current hepatitis C virus infection is related to such 
exposure.


CONCLUSION OF LAW

Hepatitis C was incurred during the veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005)).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.  As the Board's decision herein constitutes 
a complete grant of the benefit sought on appeal, no further 
action is required to comply with the VCAA and the 
implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran alleges that she was exposed to the hepatitis C 
virus infection during her military service while she was 
caring for her sick husband who had hepatitis C.  She claims 
that during active duty, in September 1992, she had abnormal 
liver tests and that such were the first indication of 
hepatitis C.  Therefore, the veteran contends that service 
connection is warranted for such disability.

The veteran's service medical records reflect that, in 
September 1992, the veteran was seen for persistent fatigue 
since giving birth in June 1992.  She had decreased energy.  
Following laboratory testing and a physical examination, the 
assessment was mild elevation in liver enzymes with unknown 
etiology.  At the time of the veteran's October 1993 
separation examination, she complained of being tired.  
Laboratory findings did not include liver tests.   

Post-service VA treatment records show that, in November 
2000, the veteran tested positive for the hepatitis C 
antibody.  Subsequent post-service records, to include a 
January 2002 liver biopsy, continue to show a diagnosis of 
hepatitis C virus infection.

A May 2001 VA examination revealed that the veteran's 
hepatitis C risk factors included sexual intercourse with 
multiple partners and non-intravenous drug use, beginning in 
1994.  The veteran denied any intravenous drug use, exposure 
to body secretions, occupational blood exposure, or 
transfusions.  Following a review of laboratory findings, the 
veteran was diagnosed with hepatitis C positive antibody.  
The examiner stated that, with the risk factors of drug use 
and unprotected sex, it was difficult to postulate that such 
was related to military service.  The examiner also noted 
that the risk factors were on a personal and social lifestyle 
and were not related to military endeavors.   

In May 2002, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  At such 
time, she stated that she first had elevated liver enzyme 
levels in September 1992 while in the military.  The veteran 
further clarified that, at such time, she was only having 
unprotected sex with her then-husband, who was diagnosed with 
hepatitis C while she was in the military.  She stated that 
he was seriously ill with polycystic kidneys during such time 
and, in the course of caring for him, was exposed to his 
blood.  The veteran also testified that she began smoking 
crack cocaine in 1994 and had never used drugs intranasally 
or intravenously.  

At a January 2004 VA examination, the veteran denied the 
following risk factors: tattoos, blood transfusion, organ 
transplantation before 1992, hemodialysis, intranasal cocaine 
use, intravenous drug use, occupational blood exposure, and 
percutaneous blood exposure.  According to the veteran, her 
ex-husband had hepatitis C virus infection.  The examiner 
stated that there was a risk, but it was extremely low, of 
transmission of hepatitis C virus infection when there was a 
monogamous relationship and one of the partners had hepatitis 
C virus infection.  The examiner further indicated that there 
was a possibility that the veteran may have acquired 
hepatitis C virus infection from her ex-husband, as she 
denied acquiring it from the various other risk factors.  The 
veteran indicated that she was diagnosed with having 
hepatitis during the service as in September 1992, she had 
abnormal liver chemistries.  Following a review of laboratory 
findings, the examiner diagnosed chronic hepatitis C virus 
infection.  The examiner reiterated that the veteran may have 
contracted hepatitis C from her husband, although the risk 
was extremely low.  The examiner opined that the veteran did 
have hepatitis C virus infection when she was in the service 
as her liver tests were abnormal in September 1992.  The 
examiner concluded that it was at least as likely as not that 
the veteran was exposed to hepatitis C in the service and 
that any current liver disorder, to include her current 
hepatitis C virus infection, was related to such exposure.

Thereafter, the veteran was afforded another VA examination 
in March 2005 as the January 2004 examiner had not indicated 
that the veteran's claims file had been reviewed.  At her 
March 2005 VA examination, the veteran admitted to using 
cocaine between 1994 and 2000, but stated that she only 
smoked it and never used cocaine intranasally.  The examiner 
noted treatment records reflected that the last time she used 
cocaine was in November 2000.  The examiner also observed 
that the veteran had abnormal liver chemistries in September 
1992; however, serological testing for hepatitis virus 
infection was not done as per the claims file records.  The 
examiner stated that the claims file was reviewed, to include 
the veteran's service medical records.  The veteran was 
diagnosed with hepatitis C virus infection in November 2000.  

At the examination, the veteran stated that her ex-husband 
was diagnosed with hepatitis C virus infection and she had 
been married to him from 1982 to 1998.  She also mentioned 
that she was exposed to his blood, skin, or mucous membranes 
when he was sick in Germany and throwing up blood.  The 
veteran also stated that her ex-husband was diagnosed with 
polycystic kidney disease and he had the hepatitis C virus 
infection.  The veteran denied any history of blood 
transfusion before 1992, past or present intravenous drug 
use, hemodialysis, repeated body piercing, or intranasal 
cocaine use.  After diagnostic testing, the veteran was 
diagnosed with chronic history of hepatitis C virus 
infection.  The examiner opined that it was at least as 
likely as not that the veteran was exposed to the hepatitis C 
virus infection in service because she had been exposed to 
her husband's blood while taking care of him when he was sick 
in Germany and had told the examiner that he had hepatitis C.  
As such, the examiner concluded that it was at least as 
likely as not that the veteran's current liver disorder, 
hepatitis C virus infection, was related to such exposure.  
Moreover, regarding the veteran's abnormal liver chemistries 
in September 1992, the examiner opined that such were 
abnormal likely because she had chronic hepatitis C then and 
there were no records in her claims file that her abnormal 
liver chemistries were worked up for any presence of 
hepatitis C virus infection at that time. 

The veteran clearly has a current diagnosis of chronic 
hepatitis C virus infection.  She also had an assessment of 
mild elevation in liver enzymes with unknown etiology during 
service.  VA examiners in January 2004 and March 2005 opined 
that the veteran had hepatitis C virus infection when she was 
in the service as her liver tests were abnormal in September 
1992.  The examiners also concluded that it was at least as 
likely as not that the veteran was exposed to hepatitis C in 
the service from her then-husband and that any current liver 
disorder, to include her current hepatitis C virus infection, 
was related to such exposure.  In this regard, the Board 
notes that there are no medical files of record documenting 
that the veteran's ex-husband had hepatitis C while she was 
in service.  However, the veteran's service medical records 
show elevated liver enzymes levels and VA examiners have 
opined that such was an indication that she had hepatitis C 
virus infection in service.  Therefore, resolving all doubt 
in favor of the veteran, the Board finds that the veteran 
incurred hepatitis C during her active duty military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


ORDER

Service connection for hepatitis C is granted.


REMAND

?	The issue of entitlement to an extension of a temporary 
evaluation of 100 percent, assigned from August 15, 
2002, to December 1, 2002, is remanded for the issuance 
of a statement of the case.

The Board notes that a June 2004 rating decision granted a 
temporary evaluation of 100 percent based on surgical or 
other treatment necessitating convalescence from August 15, 
2002, to December 1, 2002.  Thereafter, in August 2004, the 
veteran entered a notice of disagreement with such decision, 
arguing that she was entitled to an additional month of a 
temporary 100 percent evaluation.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case.  See 38 C.F.R. § 19.26 (2005).  Thus, 
remand for issuance of a statement of the case on this issue 
is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, this case is REMANDED for the following:

A statement of the case, containing all 
applicable laws and regulations, on the 
issue of entitlement to an extension of a 
temporary evaluation of 100 percent, 
assigned from August 15, 2002, to 
December 1, 2002, must be issued.  The 
veteran should be advised of the time 
period in which to perfect her appeal.  
Only if the veteran's appeal as to this 
issue is perfected within the applicable 
time period, then it should return to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


